CLIFFORD, Justice.
Lake Arrowhead Community Association appeals from the judgment entered in the Superior Court (York County, Fritzsche, J.) affirming the judgment entered in the District Court (Springvale, Humphrey, J.) awarding Bruce Buchanan $2750 on his claim for property damage to his automobile. Contrary to the contentions of the Association, the trial court’s determinations that the Association was negligent and that Buchanan was not comparatively negligent are not clearly erroneous. See Isaacson v. Husson College, 297 A.2d 98, 103 (Me.1972).
*1091The entry is:
Judgment affirmed.
All concurring.